TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00344-CR






Sean Ronald Hernandez, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 45,742, HONORABLE MARTHA TRUDO, JUDGE PRESIDING






PER CURIAM

In November 1995, appellant pleaded guilty and judicially confessed to an
indictment accusing him of aggravated assault.  Tex. Penal Code Ann. § 22.02 (West 1994).  The
district court found that the evidence substantiated appellant's guilt, deferred further proceedings,
and placed appellant on community supervision.  In March 1998, after a hearing on the State's
motion to adjudicate, the court revoked supervision, adjudicated appellant guilty, and assessed
punishment at imprisonment for twenty years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.


Before Chief Justice Yeakel, Justices Jones and B. A. Smith

Affirmed

Filed:   October 22, 1998

Do Not Publish